DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “the sensor”. There is insufficient antecedent basis for these limitations in the claim. There is only antecedent basis for “obtaining joint information from a robot by at least one sensor” and it is not clear if the sensor for obtaining end-portion information is the same sensor or not. For examining purposes, “obtaining end-portion information of the robot by the sensor” will be interpreted as obtaining end-portion information by a different sensor than that for obtaining joint information, and is interpreted as a sensor configured at the end-portion of the robot as described in par. 0033 of applicant’s specification. Claims 2-7 are rejected for being dependent on Claim 1 and failing to cure the deficiencies.
Claim 2 and 9 recite the “joint information relating to the legs of the robot”. There is insufficient antecedent basis for these limitations in the claim. For examining purposes, “joint information relating to the legs of the robot” will be interpreted as joint information for legs of a robot as described in par. 0015-0019 of applicant’s specification. Claims 3-7, 10-14 are rejected for being dependent on Claims 2 and 9 and failing to cure the deficiencies.
Claim 8 recites the limitations “the sensor” and “the second posture” .  There is insufficient antecedent basis for these limitations in the claim. For examining purposes, the sensor will be interpreted as a sensor that obtains information on the end portion of the robot and the second posture is interpreted to have the same scope as the second posture in claim 1. Claims 9-14 are rejected for being dependent on Claim 8 and failing to cure the deficiencies


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watabe et al (US 20170010620) in view of Orita et al (US 20070150105).
	Regarding Claim 1, Watabe teaches a method for controlling end-portions of a robot (see at least Fig. 11), comprising: 
	obtaining joint information from a robot by at least one sensor (see at least encoders in par. 0057 and recording joint angles in par. 0010), and 
	determining a first posture of an end-portion of the robot in accordance with the joint information (see at least estimating the position and posture of the moving-side foot or hand based on detected displacements amounts of the respective joints in par. 0239); 
	obtaining end-portion information of the robot by the sensor (see at least obtaining force sensor data from sensors at the hands and feet in par. 0241-0242, note given the 112(b) issues above); 
	obtaining a second posture of the end-portion of the robot in accordance with the end-portion information of the robot and the first posture of the end-portion of the robot, wherein the second posture comprises interference information (see at least adding in the effects of elastic deformation from impact with a landing plane on the position and posture at which the foot or hand makes contact with a surface based on output from force sensors at the hands and feet in par. 0241-0242 and step 32 of Fig. 11); and 
	While Watabe teaches closed loop control to correct the environment information based on hand/feet contact (see par. 0263), it does not appear to explicitly teach the following, but Orita does teach:
	conducting a closed-loop control on the robot in accordance with an error between the second posture of the end-portion of the robot and a predetermined expected posture of the end-portion of the robot. (see at least position deviation comparison subunit comparing desired and current gripper end position in par. 0102 and correcting the position deviation with joint control in par. 0111 and Fig. 4)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Watabe to incorporate the teachings of Orita wherein closed loop control of the gripper position is used to correct for deviation between the current and desired gripper position. The motivation to incorporate the teachings of Orita would be to enable the robot to more accurately maintain the balanced posture needed to load a gripped object on a target place (see par. 0111-0115).
Regarding Claim 8, Watabe teaches a device for controlling end-portions of a robot (see at least control device 40 in par. 0072 and Fig. 2 ), comprising: 
a memory (see at least control device having ROM in par. 0093); 
a processor (see at least control device having CPU in par. 0093); and 
one or more computer programs stored in the memory and executable on the processor (see at least programs installed on the control device executed to implement the sections of the control device in par. 0094), wherein the one or more computer programs comprise: 	
instructions for obtaining joint information of a robot (see at least control device obtaining rotational angle of displacement of each joint in par. 0103 and Fig. 2) and 
determining a first posture of an end-portion of the robot in accordance with the joint information (see at least estimating the position and posture of the moving-side foot or hand based on detected displacements amounts of the respective joints in par. 0239); 	
instructions for obtaining end-portion information of the robot by the sensor and obtaining the second posture of the end-portion of the robot in accordance with the end-portion information of the robot and the first posture of the end-portion of the robot wherein the second posture comprises interference information (see at least adding in the effects of elastic deformation from impact with a landing plane on the position and posture at which the foot or hand makes contact with a surface based on output from force sensors at the hands and feet in par. 0241-0242 and step 32 of Fig. 11); 
While Watabe teaches closed loop control to correct the environment information based on hand/feet contact (see par. 0263), it does not appear to explicitly teach the following, but Orita does teach:
instructions for conducting a closed-loop control on the robot in accordance with an error between the second posture of the end-portion of the robot and a predetermined expected posture of the end-portion of the robot (see at least position deviation comparison subunit comparing desired and current gripper end position in par. 0102 and correcting the position deviation with joint control in par. 0111 and Fig. 4)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Watabe to incorporate the teachings of Orita wherein closed loop control of the gripper position is used to correct for deviation between the current and desired gripper position. The motivation to incorporate the teachings of Orita would be to enable the robot to more accurately maintain the balanced posture needed to load a gripped object on a target place (see par. 0111-0115).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo et al (US 20120316682) discloses a balance control apparatus that calculates the hip height based on leg joint angle positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664